ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_03_FR.txt.                                                                                                 41




                                   DÉCLARATION DE M. LE JUGE GAJA

                    [Traduction]

                       Il paraît regrettable que la Cour, saisie pour la première fois depuis
                    plusieurs décennies d’une déclaration d’intervention au titre de l’article 63
                    du Statut, n’ait pas profité de l’occasion pour clarifier certains aspects de
                    la procédure afférente à ce type d’intervention.
                       Il est certes compréhensible que la Cour ne souhaite pas aborder des
                    questions qu’il n’est pas indispensable de trancher pour statuer sur la
                    recevabilité de l’intervention de la Nouvelle‑Zélande, mais il est plus diffi-
                    cile de voir pourquoi l’examen des conditions de recevabilité se résume à
                    une référence générale à l’article 63 du Statut et à l’analyse des exigences
                    formelles énoncées à l’article 82 du Règlement (par. 8).

                       L’une des conditions qui aurait dû être expressément mise sur le tapis
                    et examinée par la Cour est la pertinence, au regard de la question en
                    litige, de l’interprétation proposée de la convention. Dans l’arrêt qu’elle a
                    rendu en l’affaire Haya de la Torre (Colombie c. Pérou), la Cour a rap-
                    pelé que « toute intervention est un incident de procédure » et que la
                    « déclaration déposée à fins d’intervention ne revêt, en droit, ce caractère
                    que si elle a réellement trait à ce qui est l’objet de l’instance en cours »
                    (C.I.J. Recueil 1951, p. 76). Pour cette raison, elle avait alors conclu que
                    l’intervention de Cuba n’était recevable qu’en partie (ibid., p. 77). Ce n’est
                    qu’à l’étape de l’arrêt au fond qu’elle s’est prononcée à cet égard. Lorsque
                    la question se pose à une étape antérieure, comme c’est le cas en l’espèce,
                    elle devrait se borner à vérifier la pertinence prima facie de l’interprétation
                    proposée pour le jugement de l’affaire. Elle aurait pu énoncer ce critère et
                    examiner la déclaration de la Nouvelle‑Zélande en conséquence. Il ne fait
                    aucun doute qu’elle aurait conclu à la recevabilité de la déclaration sur ce
                    plan, ne serait‑ce qu’en raison des nombreuses références que fait celle‑ci
                    à l’interprétation de l’article VIII de la convention internationale pour la
                    réglementation de la chasse à la baleine, disposition au cœur même de la
                    présente affaire.
                       Bien qu’elle se soit abstenue d’examiner spécifiquement les conditions
                    de recevabilité de l’intervention de la Nouvelle‑Zélande, la Cour formule
                    tout de même certaines remarques étrangères à cette question, notam-
                    ment lorsqu’elle affirme que, conformément au paragraphe 2 de l’ar-
                    ticle 63 du Statut, l’interprétation qu’elle fera de la convention sera
                    obligatoire pour la Nouvelle‑Zélande, en tant qu’intervenant. On pour-
                    rait voir là un simple rappel de la disposition du Statut exposant les effets
                    en droit de l’intervention. Or la disposition précise en réalité que cette
                    interprétation « est également obligatoire » à l’égard de l’intervenant. En
                    déduire que seul ce dernier est lié par l’interprétation reviendrait à donner

                                                                                                42




4 CIJ1041.indb 81                                                                                     3/03/14 10:42

                             chasse à la baleine dans l’antarctique (décl. gaja)               42

                    à cette disposition une signification bancale et injuste envers lui. En préci-
                    sant que l’interprétation est « également » obligatoire à l’égard de l’inter-
                    venant, le paragraphe 2 de l’article 62 indique que l’interprétation de la
                    convention s’impose non seulement à l’intervenant envers les parties, mais
                    aussi à celles‑ci envers celui‑là.
                       Si la question des effets de l’interprétation devait se poser formellement,
                    il se peut bien que la Cour en vienne à la même conclusion. Mais, en ne
                    mettant l’accent que sur les obligations à venir de l’intervenant, elle pour-
                    rait malheureusement donner l’impression d’avoir pris un parti différent.

                                                                       (Signé) Giorgio Gaja.




                                                                                               43




4 CIJ1041.indb 83                                                                                    3/03/14 10:42

